DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-20, 22-24, 30, 32-38, 44, and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,000,882 (Comstock) in view of US 5,638,694 (Banicevic) and US 6,158,233 (Cohen).
With respect to claim 19: Comstock discloses a refrigerator comprising: an inner case (at least inner shell 2); an outer case (at least outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (page 2, col. 1, lines 56-61); a supporting portion (strip 185 adjacent to door 170 in Fig. 2) disposed in the vacuum space (channels 186 and sealing strip 220 define the vacuum space) and configured to space the outer case from the inner case (page 3, col. 1, lines 16-21); and a cover member (outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case.  
Comstock does not disclose the claimed “heat insulating member”.
Comstock page 2, col. 2, line 53 to page 3, col. 1, line 36 teach that the strips 185, filler strip 221, etc. serve to prevent heat conduction between the edge of the inner and outer shells 2 and 3. This forms what Comstock refers to as a “non-conductive bridge”.
 Banicevic and Cohen disclose anti-condensation heater devices for refrigerators. Such devices are located around the periphery of the access openings, where the doors close to seal against the cabinet. That location is prone to unwanted condensation, and the heaters preclude such condensation from forming. 
Banicevic discloses a tube 32 connected to the evaporator 54 of the refrigerator 10, to thereby use the existing heat created by the refrigeration components to prevent condensation. Banicevic uses a strip or foil 60 to dissipate heat from the tube 32 onto the face 38 of the cabinet. Banicevic uses a thermal mass 58 to retain heat from the tube 32, to keep preventing condensation during periods of infrequent refrigeration component operation. Insulation 43 fills behind the thermal mass 58.
Cohen shows an anti-condensation device (wire 44 and insulation 46) outside of the sealed vacuum space (space 28) between the inner and outer cases (shells 20 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Banicevic’s anti sweat device where Comstock’s door 170 closes against the housing 1 in order to prevent unwanted condensation in a similar manner as Banicevic’s and Cohen’s heaters.
Such a modification is obvious because the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art, and the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
See Comstock Fig. 2 and Banicevic Fig. 4. Comstock’s edge strips 193 are analogous to Banicevic’s front face 38, and there are already voids between edge strips 193/corner trim 192 and parts 189/190/184. Parts 189/190/184 are soldered or welded together to form a portion of the vacuum-tight space between shells 2 and 3.  
It is obvious to make a space between Comstock’s cover frame 190 and edge strips 193 to accommodate the heater components, such that Banicevic’s foil 60/tube 32/etc. extend across the back side of the edge strips 193 similarly to the back side of Banicevic’s front face 38. It is obvious to use Banicevic’s insulation 43 to fill any remaining void/space between the edge strips 193/corner trim 192 and parts 189/190/184, to maximize the insulation in the wall. 
The thermal mass 58 and/or insulation 43 meets “a heat insulating member” as defined by claim 19. 
With respect to claim 20: By being external of Comstock’s parts 189/190/184 that form the vacuum space, the thermal mass 58 and/or insulation 43 meets “not arranged to an inside of the vacuum space” as claimed.
With respect to claim 22: By being provided on Comstock’s parts 189/190, the thermal mass 58 and/or insulation 43 meets “provided to an opposite side of an inside surface to which the supporting portion is in contact thereto” as claimed.
With respect to claim 23: By being provided between Comstock’s parts 189/190/184 and the edge strips 193/corner trim 192, the thermal mass 58 and/or insulation 43 meets “provided between the cover member and the outer case” as claimed.
With respect to claim 24: See Comstock Fig. 2. Outer sheets of veneer or decorative metal 191 are part of the claimed “cover member”, and outer shell 3 is part of the claimed “outer case”. Parts 191 meet “one portion of the cover member contacts the outer case” as claimed. 
As modified, the insulation 43 contacts Comstock’s edge strips 193 and/or corner trim 192 to fill any remaining space between the front of Comstock’s parts 189/190 and the foil 60/tube 32/thermal mass 58 added to the back side of Comstock’s edge strips 193. Comstock’s edge strips 193 and/or corner trim 192 meet “another portion of the cover member contacts the heat insulating member” as claimed.
With respect to claim 30: By making the same modification/combination as in the rejections above, Comstock in view of Banicevic and Cohen makes obvious a refrigerator comprising: an inner case (at least Comstock’s inner shell 2); an outer case (at least Comstock’s outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (Comstock page 2, col. 1, lines 56-61); a supporting portion (Comstock’s strip 185 adjacent to door 170 in Fig. 2) disposed in the vacuum space and configured to space the outer case from the inner case (page 3, col. 1, lines 16-21); a metal coated layer (Banicevic’s foil 60, tube 32, thermal mass 58, and insulation 43) provided adjacent to a contact point of the supporting portion to the outer case; and a cover member (Comstock’s outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case, wherein the metal coated layer is provided on the outer case (on Comstock’s parts 189/190) and configured to be provided to a determined area on an outside surface of the outer case (area adjacent where door 170 closes) adjacent to a contact point of the supporting portion to the outer case (adjacent to where strip 185 contacts channel 186).
With respect to claim 32: Banicevic discloses foil 60 made of aluminum, and is shown in a plate shape. This meets the claim as written. 
With respect to claim 33: By being provided between Comstock’s parts 189/190/184 and the edge strips 193/corner trim 192, Banicevic’s heater parts meet “provided between the cover member and the outer case” as claimed.
With respect to claim 34: See Comstock Fig. 2. Outer sheets of veneer or decorative metal 191 are part of the claimed “cover member”, and outer shell 3 is part of the claimed “outer case”. Parts 191 meet “one portion of the cover member contacts the outer case” as claimed. 
As modified, foil 60 contacts Comstock’s edge strips 193. Comstock’s edge strips 193 meet “another portion of the cover member contacts the metal coated layer” as claimed.
With respect to claim 35: By making the same modification/combination as in the rejections above, Comstock in view of Banicevic and Cohen makes obvious a refrigerator comprising: an inner case (at least Comstock’s inner shell 2); an outer case (at least Comstock’s outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (Comstock page 2, col. 1, lines 56-61); a supporting portion (Comstock’s strip 185 adjacent to door 170 in Fig. 2) disposed in the vacuum space and configured to space the outer case from the inner case (page 3, col. 1, lines 16-21); a heater (Banicevic’s foil 60, tube 32, thermal mass 58, and insulation 43) provided adjacent to a contact point of the supporting portion to the outer case; and a cover member (Comstock’s outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case, wherein the heater is provided on the outer case (contacts Comstock’s parts 189/190) and configured to prevent a surface temperature of the outer case from dropping (due to the heating provided by tube 32/thermal mass 58 and/or the insulation provided by insulation 43).
With respect to claim 36: By being provided on Comstock’s parts 189/190, the thermal mass 58 and/or insulation 43 meets “arranged on an opposite surface of the outer case the supporting portion is in contact thereto” as claimed.
With respect to claim 37: By being provided between Comstock’s parts 189/190/184 and the edge strips 193/corner trim 192, Banicevic’s heater parts meet “provided between the cover member and the outer case” as claimed.
With respect to claim 38: See Comstock Fig. 2. Outer sheets of veneer or decorative metal 191 are part of the claimed “cover member”, and outer shell 3 is part of the claimed “outer case”. Parts 191 meet “one portion of the cover member contacts the outer case” as claimed. 
As modified, foil 60 contacts Comstock’s edge strips 193. Comstock’s edge strips 193 meet “another portion of the cover member contacts the heater” as claimed.
With respect to claim 44: By making the same modification/combination as in the rejections above, Comstock in view of Banicevic and Cohen makes obvious a refrigerator comprising: an inner case (at least Comstock’s inner shell 2); an outer case (at least Comstock’s outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (Comstock page 2, col. 1, lines 56-61); a supporting portion (Comstock’s strip 185 adjacent to door 170 in Fig. 2) disposed in the vacuum space and configured to space the outer case from the inner case (page 3, col. 1, lines 16-21); a hot pipe (Banicevic’s tube 32) provided adjacent to the outer case, the hot pipe being a refrigerant pipe (Banicevic cols. 2-3); and a cover member (Comstock’s outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case, wherein the hot pipe is provided outside the outer case and configured to prevent a surface temperature of the outer case from dropping.
Banicevic discloses the tube 32 connected to compressor 24 that compresses the refrigerant and an evaporator 54, but does not disclose “a condenser” as claimed.
The Office Action dated 12 September 2022 stated:  
OFFICIAL NOTICE is taken that conventional refrigeration cycles are known to include a compressor, a condenser, an evaporator, and an expansion device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the tube 32 between compressor 24 and a condenser, in order to form a conventional refrigeration cycle for cooling the interior of the appliance.

The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
With respect to claim 46: By being provided between Comstock’s parts 189/190/184 and the edge strips 193/corner trim 192, Banicevic’s tube 32 meets “provided between the cover member and the outer case” as claimed.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,000,882 (Comstock) in view of US 5,638,694 (Banicevic) and US 6,158,233 (Cohen) as applied to claim 19 above, and further in view of US 2006/0201185 A1 (Takaoka).
With respect to claim 21: Banicevic does not disclose thermal mass 58 and/or insulation 43 formed of Styrofoam or polyurethane as claimed.
Takaoka [0033] discloses Styrofoam is a thermally insulating material known to be used in refrigerators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Styrofoam as the insulation 43, or to use Styrofoam instead of the insulation 43, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 25-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,000,882 (Comstock) in view of US 6,123,218 (Fujii).
With respect to claim 25: Comstock discloses a refrigerator comprising: an inner case (at least inner shell 2); an outer case (at least outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (page 2, col. 1, lines 56-61); a supporting portion (spacers 171 and/or strip 185) disposed in the vacuum space and configured to space the outer case from the inner case; and a cover member (outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case.
Comstock does not disclose the claimed “heat spreading plate”. 
Fujii col. 1, lines 7-36; col. 4, lines 13-45; and col. 5, line 56 to col. 7, line 47 disclose the use of a metal foil 3 on a vacuum-insulating layer 1 that may be a component of a refrigerator. The foil 3 blocks radiant heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Fujii’s foil 3 to the exterior of Comstock’s vacuum envelope, in order to block radiant heat in a similar manner as in Fujii. 
The modification is obvious because the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art, and the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
In the combination, the foil 3 meets “a heat spreading plate” as claimed.
With respect to claim 26: The claimed “center point where the metal coated layer is arranged” is the center point of the wall on which the foil 3 is arranged. E.G., in Comstock Fig. 2, one such “center point” is the center point of the right wall (if the foil 3 is applied to the right wall).
Comstock does not disclose a spacer 171 at the center point of the right wall, and does not meet “matched to the supporting portion” as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a spacer 171 at the center of the wall, because the rearrangement of the essential working parts of an invention involves only routine skill in the art. The spacers 171 are located somewhere in the wall. The center of the wall is an obvious choice for a spacer 171, because that is far from the edges and thereby susceptible to deformation. This meets “matched to the supporting portion” as claimed. 
With respect to claim 27: See Fujii col. 6, lines 12-18 for disclosure of aluminum as claimed. By extending in plate shape between Comstock’s outer shell 3 and sheets 191, foil 3 meets “plate” as claimed. 
With respect to claim 28: By extending in plate shape between Comstock’s outer shell 3 and sheets 191, foil 3 meets “provided between the cover member and the outer case” as claimed. 
With respect to claim 29: Fujii discloses protrusions P mount in holes 4 of the foil 3, to thereby locate the foil 3 on the insulating layer 1. In the combination, the protrusions P are formed on Comstock’s outer shell 3. The protrusions P extend through the holes 4 in the foil 3 and contact Comstock’s decorative sheets 191. 
Where protrusions P contact sheets 191 meets “one portion of the cover member contacts the outer case” as claimed. Where sheets 191 contact foil 3 meets “another portion of the cover member contacts the heat spreading plate” as claimed. 
With respect to claim 30: See Comstock Fig. 2. It is obvious to apply Fujii’s foil 3 on Comstock’s thin metal plate 220, to thereby prevent plate 220 heating up from radiant heat. 
Such a combination/modification of Comstock in view of Fujii meets a refrigerator comprising: an inner case (at least inner shell 2); an outer case (at least outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (Comstock page 2, col. 1, lines 56-61); a supporting portion (strip 185) disposed in the vacuum space and configured to space the outer case from the inner case; a metal coated layer (foil 3) provided adjacent to a contact point of the supporting portion to the outer case; and a cover member (Comstock’s outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case, wherein the metal coated layer is provided on the outer case (metal plate 220 is interpreted as comprised in the claimed “outer case”) and configured to be provided to a determined area on the outside surface of the outer case (area determined by size/dimensions of plate 220) adjacent to a contact point of the supporting portion to the outer case (Comstock Fig. 2).
With respect to claim 31: Comstock Fig. 2 shows plate 220 centered on strip 185. With foil 3 on plate 220, this meets the claim as written. 
With respect to claim 32 : See Fujii col. 6, lines 12-18 for disclosure of aluminum as claimed. By extending in plate shape between Comstock’s outer shell 3 and sheets 191, foil 3 meets “plate” as claimed. 

Claims 39-40 and 42-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,000,882 (Comstock) in view of US 6,725,624 B2 (Hirath).
With respect to claim 39: Comstock discloses a refrigerator comprising: an inner case (at least inner shell 2); an outer case (at least outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (page 2, col. 1, lines 56-61); a supporting portion (spacers 171 and/or strip 185) disposed in the vacuum space and configured to space the outer case from the inner case; and a cover member (outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case.
Comstock does not disclose the claimed “hot pipe”. 
Hirath discloses a heating line 30 in the form of a hot-gas line to prevent condensation at a connecting profile 18. The connecting profile 18 is at the periphery of the refrigerator, where the door contacts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Hirath’s heating line 30 to Comstock’s housing 1 near where the door 170 closes, in order to prevent condensation at that location.
Such a modification is obvious because the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art, and the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
The line 30 meets “a hot pipe” as claimed. By being adjacent to strip 185, line 30 meets “provided adjacent to a contact point of the supporting portion to the outer case” as claimed. By being between Comstock’s edge strips 193 and frames 189/190 (frames 189/190 comprised in the claimed “outer case”), line 30 meets “provided on the outer case and configured to prevent a surface temperature of the outer case from dropping” as claimed.  
With respect to claim 40: By being located at strip 185 and behind edge strips 193, line 30 meets the claim as written. 
With respect to claim 42: By being between Comstock’s edge strips 193 and frames 189/190 (frames 189/190 comprised in the claimed “outer case”), line 30 meets the claim as written. 
With respect to claim 43: Where outer shell 3 contacts sheets 191 meets “one portion of the cover member contacts the outer case” as claimed. Where edge strips 193 contact line 30 meets “another portion of the cover member contacts the hot pipe” as claimed. 

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,000,882 (Comstock) in view of US 6,725,624 B2 (Hirath) as applied to claim 39 above, and further in view of US 5,638,694 (Banicevic).
With respect to claim 41: Hirath does not disclose line 30 meets “a refrigerant pipe connected between a compressor and a condenser for flow of the refrigerant” as claimed.
Banicevic discloses a similar heater tube 32 connected to compressor 24 that compresses the refrigerant and an evaporator 54.
The Office Action dated 12 September 2022 stated:  
OFFICIAL NOTICE is taken that conventional refrigeration cycles are known to include a compressor, a condenser, an evaporator, and an expansion device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the line 30 between a compressor and a condenser, in order to form a conventional refrigeration cycle for cooling the interior of the appliance. Further, this allows the existing refrigeration cycle components to supply the anti-condensation heating. 

The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
	
Claims 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,000,882 (Comstock) in view of US 6,725,624 B2 (Hirath) and US 5,638,694 (Banicevic).
With respect to claim 44: The same combination of Comstock, Hirath, and Banicevic used to reject claim 41 meets a refrigerator comprising: an inner case at least inner shell 2); an outer case (at least outer shell 3); a vacuum space that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case (page 2, col. 1, lines 56-61); a supporting portion (strip 185 and/or spacers 171) disposed in the vacuum space and configured to space the outer case from the inner case; a hot pipe (line 30, as added to Comstock) provided adjacent to the outer case, the hot pipe being a refrigerant pipe connected between a compressor and a condenser for flow of the refrigerant (see the rejection of claim 41 for analysis of this limitation); and a cover member (outer sheets of veneer or decorative metal 191, corner trim 192, and/or edge strips 193) disposed outside the outer case, wherein the hot pipe is provided outside the outer case and configured to prevent a surface temperature of the outer case from dropping.
With respect to claim 45: By being located at strip 185 and behind edge strips 193, line 30 meets the claim as written. 
With respect to claim 46: By being between Comstock’s edge strips 193 and frames 189/190 (frames 189/190 comprised in the claimed “outer case”), line 30 meets the claim as written. 
With respect to claim 47: Where outer shell 3 contacts sheets 191 meets “one portion of the cover member contacts the outer case” as claimed. Where edge strips 193 contact line 30 meets “another portion of the cover member contacts the hot pipe” as claimed. 

Claims 48-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,065,608 (Munters) in view of US 3,945,595 (Schlueter) and US 3,999,820 (Haag).
With respect to claim 48: Munters discloses a refrigerator (Fig. 1) comprising: an inner case (wall 14 and liner 14); an outer case (wall 3); a vacuum space (insulating container 2) that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case; a supporting portion (stay bolt 21) disposed in the vacuum space and configured to space the outer case from the inner case; a member (shelf support 43) provided adjacent to a contact point of the supporting portion to the inner case (Fig. 2); and a cover member (casing 8) disposed outside the outer case, wherein the member is provided on the inner case (Fig. 2), the member being located adjacent to the supporting portion (Fig. 2). 
The locations of the supports 43 relative to the stay bolts 21 in Munters Fig. 2 is interpreted to meet “adjacent to” as claimed. If this is interpreted to not meet “adjacent to”, it is obvious to change the height of the shelves 42 based on what is being stored on the shelves 42. When changing the height of at least one of the shelves 42, it is obvious for the support 43 of said shelf 42 to be adjacent to a stay bolt 21 as a natural result thereof. While “adjacent to” a bolt 21 is not the only possible result, support 43 adjacent to a bolt 21 is an obvious and potential result of changing the height of a shelf 42. 
Munters does not disclose the shelf supports 43 meeting “heat insulating” as claimed. 
Schluter col. 3, lines 39-53 shows it is known in the refrigerator art to have a shelf support formed of molded resin. Haag col. 5, lines 64-67 shows that molded resin is suitable for supporting items in a refrigeration construction, and that molded resin has insulative properties. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Munters’ shelf supports 43 comprise a molded resin that provides any amount of insulation, because it is known in the art for such shelf supports to be made of a molded resin and for molded resin to have insulative properties. 
By having a non-zero insulative value, the shelf support(s) 43 meet(s) and/or make(s) obvious “a heat insulating member” as claimed. 
Munters page 2, col. 1, lines 63-72 disclose packing strips between wall 4 and vessel/liner 14. The bolt 21 extends from wall 4 to wall 3 (Fig. 2). This is a potential path of conduction as claimed. The support 43 having some insulative value and being located adjacent to the stay bolt 21 reduces (even a miniscule amount) cold from the interior 6 of the refrigerator passing through liner 14 and wall 4, through the bolt 21, and into the wall 3. This meet(s) and/or make(s) obvious “configured to control a temperature of the outer case” and “to reduce dew forming at the outer case by suppressing a surface temperature drop of the outer case caused by heat conduction from the inner case to the outer case through the supporting portion” as claimed. 
With respect to claim 49: Munters’ support 43 is inside the refrigerator interior 6 (Fig. 2), and meets “not arranged to an inside of the vacuum space” as claimed. 
With respect to claim 50: Munters does not disclose insulation between liner 14 and wall 4. Schluter col. 1, lines 9-25 disclose polyurethane as conventional insulation in a refrigerator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add polyurethane insulation between Munters’ liner 14 and wall 4, in order to increase the insulation performance of the refrigerator. Such insulation meets and/or makes obvious the claim as written.
With respect to claim 51: Munters does not disclose the support 43 “provided to an opposite side of the inside surface to which” the stay bolt 21 contacts as claimed. 
It is obvious to change the height of the shelves 42 based on what is being stored on the shelves 42. When changing the height of at least one of the shelves 42, it is obvious for the support 43 of said shelf 42 to be aligned with a stay bolt 21 as a natural result thereof. While aligned with a bolt 21 is not the only possible result, support 43 aligned with a bolt 21 is an obvious and potential result of changing the height of a shelf 42. This meets and/or makes obvious the claim as written.
Response to Arguments
The double patenting rejections made in this previous Office action are withdrawn, as being overcome by the Terminal Disclaimer filed 12 December 2022. 
The claim objections made in this previous Office action are withdrawn, as being overcome by the amendment filed 12 December 2022. 
Applicant's arguments filed with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On page 10, the Applicant argues that Banicevic’s tube 32 is not positioned as claimed. On page 11, the Applicant makes similar arguments with respect to Cohen’s wire. However, Banicevic and Cohen make obvious adding tube 32 to Comstock in a manner that meets and/or makes obvious the claimed invention. Pointing out differences between individual (and secondary, tertiary) references and the prior art does not amount to a persuasive argument against the combination of prior art as a whole. 
The Applicant’s assertions about Cohen, Banicevic, and Comstock having different devices are not persuasive because one of ordinary skill would find obvious using techniques and structures from one device and using them on another analogous device, even if the devices aren’t exactly the same. Further, components being used in different parts of a refrigerator doesn’t preclude the obviousness of using the components where they are needed. 
The idea that there is no explanation of reasoning or no rational underpinning fails to account for one of ordinary skill in the art being well aware of anti-condensation devices and their usage. In contrast to the Applicant’s arguments, the Office action has demonstrated how the components would be incorporated in a predictable manner. 
The remarks against Fujii on pages 12-13 are not persuasive because Fujii alone is not relied upon for the claimed positioning. 
The arguments on page 14 are not persuasive for similar reasoning as the arguments on pages 10-11. 
The arguments against Hirath on pages 15-16 are not persuasive because Hirath alone is not relied upon for the claimed positioning. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637